Citation Nr: 1632120	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  13-06 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a left foot disorder, to include contusion of the left big toe.

3.  Whether new and material evidence has been received in order to reopen a claim for entitlement to service connection for a right hip disorder, to include as secondary to a service-connected right knee disorder and/or a service-connected left knee disorder and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1965 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2011 and December 2012 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in April 2016.  A transcript of that hearing has been associated with the claims file.

The Board notes that the Veteran's right hip disorder claim was adjudicated as two separate claims in the December 2012 rating decision - a claim to reopen entitlement to service connection for a right hip disorder, as secondary to a service-connected right knee disorder and a claim for service connection for a right hip disorder as secondary to a service-connected left knee disorder.  However, the Board finds that while the Veteran submitted additional statements, noting that his left knee disorder was causing or aggravating his right hip disorder, which were new and had not been previously adjudicated, such statements constituted only a new theory of entitlement for service connection; not a new claim.  The Federal Circuit has held that a prior final denial on one theory of entitlement is considered a final denial on all theories of entitlement.  Bingham v. Nicholson, 421 F.3d 1346, 1349 (2005).  That is, while there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute a single claim.  Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006).  As such, new and material evidence is still necessary to reopen a claim for the same benefit asserted under a different theory.  Id.  The Board also notes that in its decision below, it has reopened the Veteran's right hip claim.  As such, there is no prejudice to the Veteran and the Board has recharacterized the right hip disorder claims as a single claim for purposes of clarity.
 
This appeal was processed using Virtual VA and the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
  
The issues of entitlement to service connection for bilateral hearing loss, a right hip disorder, and a left foot disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a right hip disorder was previously considered and denied by the RO in a September 2008 rating decision.  The Veteran was informed of the decision and of his appellate rights, but he did not appeal.  There was also no relevant evidence received within one year of the determination. 

2.  The evidence received since the final September 2008 rating decision is not cumulative of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a right hip disorder. 




CONCLUSIONS OF LAW

1.  The September 2008 rating decision that denied service connection for a right hip disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2015).

2.  The evidence received subsequent to the September 2008 rating decision is new and material, and the claim for service connection for a right hip disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the favorable disposition to reopen the Veteran's claim for service connection for a right hip disorder, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.  There is no prejudice to the Veteran.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

The Veteran first submitted a claim for service connection for a right hip disorder in May 2008, which was denied by the RO in a September 2008 rating decision.  In that decision, the RO found that the evidence did not show that the hip disorder was related to his service-connected right knee disorder.  It also found that there was no evidence of the disability during military service.  The Veteran was notified of the decision and of his appellate rights, but he did not appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Moreover, there was no pertinent evidence submitted within one year of the decision.  38 C.F.R. § 3.156(b).  Therefore, the Board finds that the September 2008 rating decision is final. 

The Veteran later filed a claim for service connection for a right hip disorder in September 2011.  The evidence associated with the file since the September 2008 rating decision includes a February 2016 private medical opinion from Dr. M.P., stating that the Veteran's right hip condition has been aggravated by his bilateral knee arthritis.   This evidence was not reviewed at the time of the prior rating decision and relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  Therefore, the Board finds that new and material evidence has been received in order to reopen the Veteran's claim for service connection for a right hip disorder.  38 C.F.R. § 3.156(a).  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed. 


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a right hip disorder, to include as secondary to a service-connected right knee disorder and/or a service-connected left knee disorder is reopened, and to this extent only, the appeal is granted.


REMAND

The Board finds that remand is required in this case for further development.  First, a new opinion for the Veteran's bilateral hearing loss claim must be obtained.  Although, the Veteran underwent a VA audiology examination in October 2010, due to inconsistencies in the test results a medical opinion could not be rendered at that time. As such, another VA examination was obtained in May 2011.  At the May 2011 VA examination, the examiner provided a negative opinion regarding etiology based primarily upon the Veteran's normal hearing at discharge.  As such, the Board finds that the May 2011 VA examination was inadequate.  A new VA opinion should be obtained which specifically addresses the Veteran's exposure to loud noise while in service.  

The Veteran should also be afforded another VA examination for his right hip disorder, as there are conflicting medical opinions of record.  The Veteran was first afforded a VA examination in August 2008.  At that time, the Veteran was noted to have a normal gait.  The examiner opined that the Veteran's right hip disorder was less likely related to his hip joint, given the location of the pain, and possibly more likely related to a neurologic complaint due to a lumbar spine disorder.  A December 2012 VA examiner then found that the Veteran's right hip arthritis was less likely than not related to his right knee disorder.  In support of that opinion, he opined that once someone has arthritis in one joint, they are more likely to get arthritis in other joints.  The 2012 examiner noted that the hip arthritis likely developed naturally, but failed to adequately address whether the Veteran's right hip disorder was aggravated by his service-connected right knee disorder under the appropriate standard.  Further, it is unclear whether or not his opinion that once someone has arthritis in one joint, they are more likely to get arthritis in other joints, actually suggests that the right knee arthritis did contribute to the right hip disorder.  Additionally, the Board notes that in a March 2014 VA medical record, the Veteran reported lower back pain with radiation to the right hip.  This statement seems to support the August 2008 VA examiner's opinion as to etiology.  Finally, in a February 2016 opinion, the Veteran's private doctor, Dr. M.P., opined that the Veteran's right hip arthritis had been aggravated by the bilateral knee arthritis, due to gait changes for the past 25 to 30 years.  However, on VA examination in August 2008, gait was normal.  As there are conflicting medical opinions of record, the Veteran should be afforded a new VA examination, which considers all of the evidence of record.

Regarding the left foot disorder, an addendum opinion should be obtained.  The VA examiner in October 2012 diagnosed arthritis of the MP joint of the great toe and hallux rigidus.  The examiner opined that the arthritis first MP joint of the left foot is not linked to the injury in service which affected the second toe.  In his notice of disagreement, the Veteran indicated that the left great toe was also traumatized in service and raised the issue of whether his left big toe disability is secondary to his service-connected right knee disability as the toe carried most of his weight for 30 plus years.  Accordingly, additional medical inquiry is warranted.  
The Board also notes that additional VA medical records have been associated with the Veteran's claims file since the January 2016 Supplemental Statement of the Case was issued, to include VA medical records dated February 2016 to March 2016, which discuss the Veteran's gait.  The AOJ will have an opportunity to review the records on remand prior to readjudicating all of the Veteran's claims.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers that have outstanding records concerning treatment for his hearing loss, left foot, and right hip disorders.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

2.  Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.

Specifically request VA treatment records dating from 1995 from the VA facility in Kansas City, Missouri.  See BVA hearing transcript, p.6.  

3.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any right hip disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  An explanation for all opinions expressed must be provided.  

The examiner should also note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the right hip disorder is causally or etiologically related to his military service, to include any injury or symptomatology therein.  He or she should also address whether any current right hip disorder is caused or permanently aggravated (i.e., worsened) beyond the natural progress by a service-connected right knee and/or left knee disorder.

The examiner's attention is directed to the August 2008 VA examination, the December 2012 VA examination, and the February 2016 opinion from Dr. M.P.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

4.  After steps 1 and 2 are completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any bilateral hearing loss that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  An explanation for all opinions expressed must be provided.  

The examiner's attention is directed to the Veteran's testimony regarding in-service noise exposure, as well as his testimony regarding diminished hearing since service.  

It should also be noted that the absence of in service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The examiner must opine as to whether it is at least as likely as not any diagnosed bilateral hearing loss is causally or etiologically related to the Veteran's military service, to include excessive noise exposure therein.  In providing the opinion, the examiner should explain what a significant threshold shift is and the significance of the presence or absence of such a shift.   

5.  After steps 1 and 2 are completed, an addendum opinion concerning the left foot disability should be obtained from the October 2012 VA examiner or a suitable substitute.  The clinician is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  An explanation for all opinions expressed must be provided.  

The clinician should also note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the clinician should provide a fully reasoned explanation.

The clinician should opine as to whether it is at least as likely as not that the left foot arthritis of the left great toe and hallux rigidus is causally or etiologically related to his military service, to include the injury or symptomatology therein.  The clinician's attention is directed to the Veteran's February 2013 notice of disagreement in which he stated that he had trauma to the left great toe during service with resulting arthritis.  

The clinician should also address whether the left foot great toe arthritis and hallux rigidus is caused or permanently aggravated (i.e., worsened) beyond the natural progress by the service-connected right knee disorder.  In the notice of disagreement, the Veteran asserted that his left great toe had to carry most of his weight for 30 plus years due to the aggravated pain of the service-connected right knee disability.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

6.  The Veteran should be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655. 

In the event that the Veteran does not report for an examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be noted if any notice that was sent was returned as undeliverable.

7.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

8.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


